                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

GLADYS M. STOVALL,                                        )
                                                          )
                                 Plaintiff,               )
                                                          )
v.                                                        )      Case No. 17-2412-JWL
BRYKAN LEGENDS, LLC,                                      )
                                                          )
                                 Defendant.               )

                                              ORDER

        Defendant has filed a motion for sanctions based on plaintiff’s failure to timely serve

disclosures, specifically, her computation of damages, under Fed. R. Civ. P.

26(a)(1)(A)(iii) (ECF No. 73). Plaintiff itemized her claimed damages in supplemental

disclosures on January 25, 2019. Defendant argues this disclosure is prejudicial because it

is unable to retake depositions in light of the disclosed information, as discovery is closed

and cannot be reopened without disrupting the trial setting of this case.

        Defendant moves this court to preclude plaintiff from entering any damages

evidence at trial. Defendant also asks the court to award attorneys’ fees, strike plaintiff’s

third amended complaint, and inform the jury of plaintiff’s failure to abide by Rule 26.

Although plaintiff did violate Rule 26 with her late disclosure of damages, the court finds

the violation was harmless to defendant. The court therefore denies defendant’s motion

and declines to award any sanctions.


                                                1
O:\ORDERS\17-2412-JWL-73.docx
    I.        Background

         Plaintiff’s complaint alleges that while she was employed at defendant’s restaurant,

her direct supervisor made ongoing sexually harassing comments and advances to her.

Plaintiff’s third amended complaint pleads damages for loss of wages; future medical

expenses and benefits; and damages for mental anguish, emotional distress, physical

injuries, and humiliation.1 Plaintiff served her Rule 26(a)(1)(A) initial disclosures on

January 3, 2018 (ECF No. 14, 73-1). These disclosures, however, did not include a

computation of damages. The court entered a scheduling order on January 10, 2018 (ECF

No. 17). Later, upon plaintiff’s motion, the court extended the discovery period, which

extended plaintiff’s Rule 26 disclosure deadline until September 28, 2018. Plaintiff

untimely disclosed her witnesses on October 8, 2018, designating Dr. Donald Peghee as an

expert witness.        On October 12, 2018 plaintiff served supplemental Rule 26(e)(1)

disclosures but again did not include any computation of damages (ECF Nos. 45, 73-2).2

         The court held a pretrial conference on January 18, 2019 and indicated that, given

the state of the record, defendant might later file a motion under Fed. R. Civ. P. 37(c)(1) to

prevent plaintiff from introducing any evidence of the dollar amounts of lost wages and


         1
             ECF No. 22-1.
         2
        Defendant then filed a motion to strike the disclosure of Dr. Peghee as an expert
witness due to his late inclusion on the disclosure. The court allowed the disclosure of Dr.
Peghee as a possible lay witness and included him in the list of witnesses for whom the
discovery deadline was extended until December 31, 2018 (ECF No. 50).

                                              2
O:\ORDERS\17-2412-JWL-73.docx
medical expenses and benefits (see ECF No. 69 at 13-15). On January 25, 2019, plaintiff

served her second supplemental Rule 26(a)(1) disclosures (ECF Nos. 67, 73-3). Those

disclosures finally did include computations for (1) lost wages; (2) medical bills; (3)

attorneys’ fees, costs, and expenses; and (4) emotional distress, pain and suffering, and

humiliation.

          Defendant argues that the late damages disclosure gave defendant “no chance to

make informed discovery decisions to address these now and new claims directed against

[it].”3 Defendant also objects to the lack of supporting documentation for the supplemental

disclosures, including a lack of medical bills and medical records; the inclusion of Dr.

Peghee in the computation of medical bills; and plaintiff’s statement of time offered as

computation of damages for attorneys’ fees, costs, and expenses.

    II.        Analysis

               a. Rule 26 Requirements

          Under Fed. R. Civ. P. 26(a)(1)(A)(iii), the parties are required to disclose their

claimed damages:

                   A party must, without awaiting a discovery request, provide to
                   other parties a computation of any category of damages
                   claimed by the disclosing party, making available for
                   inspection and copying as under Rule 34 the documents or
                   other evidentiary, not privileged or protected from disclosure,
                   on which such computation is based, including materials
                   bearing on the nature and extent of injuries suffered.


          3
              ECF No. 73 at 5.
                                                 3
O:\ORDERS\17-2412-JWL-73.docx
        Fed. R. Civ. P. 26(e) requires supplemental or corrected disclosures “if the party

learns that in some material respect the disclosure or response is incomplete or incorrect,

and if the additional or corrective information has not otherwise been made known to the

other parties during the discovery process or in writing; or as ordered by the court.”

        The court must first determine if plaintiff’s disclosures were untimely. Plaintiff

concedes that her disclosure was delayed.4 Plaintiff’s supplemental disclosures were

served on October 12, 2018, and as earlier indicated they did not include the computation

of damages. Presumably in response to the court’s comments at the January 18, 2019

pretrial conference, plaintiff served second supplemental disclosures on January 25, 2019,

nearly a month after the close of discovery.

        The mandatory and supplemental disclosure requirements exist to allow the parties

to make “informed decisions about the discovery necessary to address the specific claims

directed against that party, and to prepare for trial.”5 Accordingly, the parties should not

take the disclosure deadlines lightly and they should not wait for the court to direct

compliance with deadlines. The court finds that plaintiff violated Rule 26(a)(A)(1)(iii) by

failing to disclose the computation of damages until the court directed her to do so at the

pre-trial conference.



        4
            ECF No. 78 at 6.
        5
        Blair v. TransAm Trucking, Inc., No. 09-2443-EFM-KGG, 2017 WL 2684296, at
*2 (D. Kan. June 21, 2017).

                                               4
O:\ORDERS\17-2412-JWL-73.docx
              b. Harmlessness Analysis

        If a party fails in its duty to disclose under Rule 26, Rule 37(c)(1) instructs that the

party “is not allowed to use that information or witness to supply evidence on a motion, at

hearing, or at a trial, unless the failure was substantially justified or is harmless.” The court

has broad discretion to determine whether the violation is justified or harmless.6 Although

the court “need not make explicit findings concerning the existence of a substantial

justification or the harmlessness of a failure to disclose,”7 the court should be guided by

the following factors: (1) the prejudice or surprise to the party against whom the testimony

is offered; (2) the ability to cure any prejudice; (3) the potential for trial disruption if the

testimony is allowed; and (4) the erring party’s bad faith or willfulness.8 The alleged Rule

26 violator bears the burden to demonstrate “substantial justification or the lack of harm.”9




        Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th
        6

Cir. 1999) (quoting Mid-America Tablewares, Inc. v. Mogi Trading Co., 100 F.3d 1353,
1363 (7th Cir. 1996)); see also Chambers v. Fike, No. 13-1410, 2014 WL 3565481, at *4
(D. Kan. July 18, 2014).
        7
            Woodworker’s Supply, 170 F.3d at 993.
        8
        Id.; Gutierrez v. Hackett, 131 Fed.Appx. 621, 625–26 (10th Cir. 2005) (applying
the Woodworker’s Supply factors); Scottsdale Ins. Co. v. Deere & Co., 115 F.Supp.3d
1298, 1305 (D. Kan. 2015); Hayes v. Am. Credit Acceptance, LLC, No. 13-2413, 2014 WL
3927277, at *4 (D. Kan. Aug. 12, 2014).
        9
       Estate of McDermed v. Ford Motor Co., No. 14-CV-2430-CM-TJJ, 2016 WL
1298096, at *3 (D. Kan. Apr. 1, 2016); Byrne v. Gainey Transp. Servs., Inc., No. 04-2220-
KHV, 2005 WL 1799213, at *2 (D. Kan. July 11, 2005).

                                               5
O:\ORDERS\17-2412-JWL-73.docx
If the court finds that the violation is not justified or harmless, the court may also impose

additional sanctions; it “(A) may order payment of the reasonable expenses, including

attorney’s fees, caused by the failure; (B) may inform the jury of the party’s failure; and

(C) may impose other appropriate sanctions, including any of the orders listed in Fed. R.

Civ. P. 37(b)(2)(A)(i)-(vi).”10

        Prejudice or Surprise

        Defendant claims it was surprised by plaintiff’s supplemental disclosure and left

unable to conduct discovery on the issues of damages calculations because discovery is

closed.11 Defendant argues that it is necessary to retake the depositions of both plaintiff

and Dr. Peghee to question them about compensatory damages. 12 Defendant cites Estate

of McDermed v. Ford Motor Company, a product liability case arising from a motor vehicle

accident, where the court struck portions of an untimely disclosure because of prejudice to

the defendant. At issue there were dozens of newly disclosed fact witnesses; treating

physicians; scholarly articles and treatises, and documents and videos related to the product

at issue.13 The court, citing the number, nature, and potential significance of the witnesses




        10
             Fed. R. Civ. P. 37(c)(1).
        11
             ECF No. 73 at 7.
        12
             Id.
        13
             Estate of McDermed, 2016 WL 1298096, at *10.

                                             6
O:\ORDERS\17-2412-JWL-73.docx
and evidence, struck a number of them from the plaintiff’s disclosure and allowed

additional discovery to be taken.14

        The instant dispute is distinguishable in the scope and significance of the late

disclosures. During the period of time allowed for discovery under the scheduling order,

plaintiff provided information about her job salaries and periods of unemployment during

her deposition.15 Defendant had possession of most of the medical records and bills

through both the discovery process, as well as plaintiff’s prior workers’ compensation

filing.16 And the court notes that while defendant claims to be prejudiced by the lack of

medical bills, defendant also asserts that because the bills were settled through the workers’

compensation settlement, they will all be “irrelevant at trial.”17       That said, plaintiff

represented she would produce supplemental medical bills from Dr. Peghee, as the bills are

ongoing.18 Defendant has not received those bills.19 The court orders plaintiff to produce

those to defendant.




        14
             Id. at 14-15.
        15
             ECF No. 78-1.
        16
             ECF No. 78 at 9.
        17
             ECF No. 73 at 8.
        18
             ECF No. 73-3 at 2.
        19
             ECF No. 79 at 3.

                                              7
O:\ORDERS\17-2412-JWL-73.docx
        Defendant had the opportunity to depose Dr. Peghee about his knowledge of the

events at issue and his treatment of plaintiff.20 Defendant had the opportunity to depose

plaintiff, and indeed, plaintiff did testify about her recollection of her damages, though

perhaps not with the specificity defendant would have preferred.21 Plaintiff’s counsel also

offered to allow defense counsel the opportunity to re-depose plaintiff.22 Taken in whole,

the court finds that, while plaintiff should have timely disclosed the damages calculations

as required by Rule 26, the calculations “are not rocket science” and are based on “figures

to which defendant had access throughout discovery.”23

        Ability to Cure

        Defendant asserts that the only way to cure the prejudice would be to “reopen

discovery, reschedule the dispositive-motion deadline, and possibly reschedule the trial

date,” yet defendant specifically confirms it is not moving the court to do so. 24 Its choice

illustrates the significance (or lack thereof) of any potential additional discovery. Plaintiff




        20
             ECF No. 78-2.
        21
             ECF No. 78-1.
        22
             ECF No. 78 at 9.
        23
          See Byrne v. Gainey Transp. Servs., Inc., No. 04-2220-KHV, 2005 WL 1799213,
at *3 (D. Kan. July 11, 2005) (finding the plaintiff’s untimely disclosure to be harmless by
weighing the Woodworker’s factors).
        24
             ECF No. 73.

                                              8
O:\ORDERS\17-2412-JWL-73.docx
represents that defendant did not make any formal or informal attempts to obtain this

information after the insufficient supplemental disclosure and before the close of

discovery.25 Defendant asserts that it does not have an obligation to “chase plaintiff using

discovery, motions to compel, and other means to receive a computation of plaintiff’s

damages.”26 The court agrees defendant did not have an obligation to do so. But defendant

chose not to move the court to compel plaintiff to disclose her precise figures during

discovery and chose not to seek leave to reopen discovery on the issue of damages. While

the court agrees that it is plaintiff’s burden to prove her Rule 26 violation was harmless, 27

the factual record is probative of the harmlessness of the violation.

        Potential for Trial Disruption

        Defendant argues that the use of any medical bills on cross-examination at trial will

disrupt the trial and confuse the jury, because some of plaintiff’s claimed damages were

settled in her previous workers’ compensation claim. The court leaves it to the parties to

determine how they will try their cases, should this matter go to trial. The argument that

plaintiff should be sanctioned at this juncture because the bills will be difficult to explain

to a jury is unavailing.



        25
             ECF No. 78 at 12.
        26
             ECF No. 79 at 2-3.
        27
           Byrne, No. 04-2220-KHV, 2005 WL 1799213, at *2 (burden to show substantial
justification or harmlessness on party who failed to make required disclosure).

                                              9
O:\ORDERS\17-2412-JWL-73.docx
        Trial in this matter is currently set for October 7, 2019, more than seven months

from now. The disclosures at issue have been supplemented and shall have no effect on

the dispositive motions due to be filed on March 1, 2019. Because the parties are not asking

to reopen discovery or modify deadlines, there will be no effect on the trial date.

        Bad Faith or Willfulness

        Finally, the court finds that plaintiff did not act in bad faith. While plaintiff could

and should have complied with the disclosure requirements earlier, she did comply once

the court pointed out the problem. Defendant argues that plaintiff had all the relevant

damages computation at the time of filing her complaint because of the prior workers’

compensation claim.             Although it does not excuse plaintiff from supplementing her

disclosures, she has proffered enough accounting of her damages from various sources to

convince the court that her delay in including the calculations in the disclosure was not in

bad faith.

        Plaintiff had a duty to supplement discovery. Her efforts to comply with the

discovery requirements were imperfect.            Nevertheless, the court does not find that

plaintiff’s actions caused harm. Therefore, it is not appropriate to preclude plaintiff from

introducing this evidence at trial. On the record presented, plaintiff’s late disclosure does

not warrant any sanctions under Rule 37(c)(1).




                                                  10
O:\ORDERS\17-2412-JWL-73.docx
        IT IS THEREFORE ORDERED that defendant’s motion for sanctions is denied.

        Dated March 4, 2019, at Kansas City, Kansas.

                                                s/ James P. O’Hara
                                                James P. O=Hara
                                                U.S. Magistrate Judge




                                           11
O:\ORDERS\17-2412-JWL-73.docx
